Citation Nr: 0714517	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-41 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
scaphoid fracture, left wrist.

2.  Entitlement to an initial compensable evaluation for 
hypertension.

3.  Entitlement to an initial compensable evaluation for 
tongue laceration with complex surgical repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from September 1999 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2003 rating determination of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO) which, in part, granted 
service connection for a scaphoid fracture, left wrist, 
hypertension and a tongue laceration with complex surgical 
repair at a noncompensable disability rating, effective 
September 21, 2003.  

The issue of entitlement to an initial compensable evaluation 
for residuals of the tongue laceration is remanded to the RO 
via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The veteran's left wrist is asymptomatic without 
limitation of motion or loss of function.

2.  The veteran's diastolic blood pressure readings are 
predominantly less than 100; and systolic readings are 
predominantly less than 160.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for a 
left wrist disability have not been met at any time since the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.69, 4.124a, Diagnostic Code 5215 
(2006). 

2.  The criteria for an initial compensable evaluation for 
hypertension have not been met at any time since the 
effective date of service connection.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated October 2003, the RO informed the veteran 
of the medical and other evidence needed to substantiate his 
claim for service connection, what medical or other evidence 
he was responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter told the veteran that he was 
to let VA know if there was any other evidence or information 
that he thought would support his claim.  This notice served 
to inform him of the need to submit relevant evidence in his 
possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the first three elements of Dingess 
notice are satisfied.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date.  Since the claims for 
higher initial ratings are being denied, no ratings or 
effective dates are being assigned.  

Further, once service connection was granted, the claims were 
substantiated and further VCAA notice on downstream 
questions, including disagreement with the initial 
evaluations, was not required.  Dunlap v. Nicholson, No. 03-
0320 (U.S. Vet. App. Mar. 22, 2007).  He is, therefore, not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran underwent comprehensive VA 
examinations in June 2003 and July 2003.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service medical records show that in May 2002, the veteran 
presented with a possible left scaphoid fracture after 
falling on his left hand and wrist while playing football.  
He had to 30 degrees of dorsiflexion and to 40 degrees of 
palmar flexion.  

In July 2002, the veteran presented for treatment of his 
wrist as he had minimal discomfort.  He had to 20 degrees of 
dorsiflexion and to 20 degrees of palmar flexion.  

Again in July 2002, the veteran presented for a follow up 
after he suffered a fractured scaphoid when he fell.  He 
complained of increased pain and decreased range of motion.  
He had to 46 degrees of dorsiflexion and to 10 degrees of 
palmar flexion.  

An August 2002 service medical record noted that the veteran 
had a history of scaphoid fracture and internal fixation.  
The veteran continued to report pain of his left hand and 
wrist.  He had a slight limitation of motion as he had 0 to 
60 degrees of dorsiflexion and 0 to 60 degrees of palmar 
flexion.  

In April 2003, the veteran presented for a follow up 
examination regarding his injuries from his motor vehicle 
accident.  His blood pressure was reported at 132/88.  The 
veteran again presented for a follow up examination in April 
2003.  His blood pressure was 140/98.

On April 29, 2003, the veteran underwent care as his blood 
pressure had been found to be elevated.  The veteran's blood 
pressure recordings were the following:

April 29, 2003:  152/90
April 30, 2003:  148/90
May 1, 2003:     148/82

The diagnosis was mild/moderate hypertension.  

A treatment note in May 2003 stated that the veteran's blood 
pressure was 150/98.  The veteran again underwent blood 
pressure recordings over three days.  The veteran's blood 
pressure recordings were the following:

May 9, 2003:    124/80
May 12, 2003:  140/80
May 14, 2003:  142/82

In June 2003, the veteran underwent a VA examination.  It was 
noted that he had previously fractured the scaphoid bone in 
his left wrist, which resulted in the surgical insertion of a 
screw.  The examiner stated that the veteran basically had no 
symptoms or disability in his left wrist since then.

The veteran's left wrist demonstrated no abnormalities on 
inspection and palpation.  He had a normal range of motion.  
There was no tenderness or other findings.  Dorsiflexion was 
from 0 to 70 degrees and palmar flexion was from 0 to 80 
degrees.  The neurological examination was normal. The 
diagnosis was status post scaphoid fracture without residual.  
X-rays showed that no scaphoid abnormality was currently 
evident.

Regarding hypertension, the veteran reported that in the past 
few months he had noticed some modest elevated diastolic 
pressure and was started on hydrochlorothiazide which he 
continued to take.  On examination, his blood pressure was 
130/72, sitting; 126/70, supine; and 122/60, standing.  The 
diagnosis was controlled hypertension.

I.  Scaphoid Fracture, Left Wrist.

The veteran's left wrist disability is evaluated under 
Diagnostic Code 5215 for limitation of motion.

Diagnostic Code 5215 allows for a maximum 10 percent 
evaluation which is warranted for palmar flexion limited in 
line with the forearm or for dorsiflexion of less than 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Normal range of motion for the wrist is dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees, and radial deviation to 20 degrees.  38 C.F.R. § 
4.71, Plate I.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997). 

The veteran's examination showed a normal wrist with no 
limitation of motion.  There is no evidence of dorsiflexion 
limited to 15 degrees or palmar flexion limited in line with 
the forearm as required for a 10 percent rating under 
Diagnostic Code 5215.  38 C.F.R. § 4.71a, Diagnostic Code 
5215. 

Additionally, while the veteran reported pain at the June 
2003 VA examination, his left wrist demonstrated no 
abnormalities on inspection and palpation and there was no 
tenderness or other findings.  Accordingly, functional 
factors do not cause limitation of motion so as to meet or 
approximate the criteria for a compensable evaluation under 
Diagnostic Code 5215.  38 C.F.R. §§ 4.40, 4.45.

In the case of arthritis, VA policy is to recognize any 
painful motion as a warranting at least the minimum 
compensable rating.  38 C.F.R. § 4.59 (2006).  However, the 
veteran had not been found to have arthritis, and painful 
motion has not been objectively demonstrated.

The Board also notes that Diagnostic Code 8516 rates 
incomplete paralysis of the ulnar nerve and provides 
evaluations of 10, 20, and 30 percent for incomplete 
paralysis in the minor extremity which is mild, moderate, and 
severe, respectively. 38 C.F.R. § 4.124a, Diagnostic Code 
8516.  However, the June 2003 VA examiner noted that the 
veteran's neurological examination was normal; therefore a 
compensable rating under Diagnostic Code 8516 is not 
warranted.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular scheduler standards.  The veteran has not contended 
that his left wrist disability results in marked interference 
in employment.  Additionally, a left wrist disability has not 
required any, let alone frequent, periods of hospitalization.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

As the examinations show that the veteran does not meet the 
criteria for a compensable evaluation, the Board finds that 
the preponderance of the evidence is against an initial 
rating in excess of 0 percent for a left wrist disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.7, 
4.21 (2006).


II.  Entitlement to an initial compensable evaluation for 
hypertension.

Service connection is currently in effect for hypertension 
which has been assigned a noncompensable disability 
evaluation.

The rating schedule provides for a 10 percent evaluation for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  38 C.F.R. § 
4.104, Code 7101 (2006).

At the time of the veteran's June 2003 VA examination, his 
blood pressure was 130/72 sitting, 126/70 supine and 122/60.  
The examiner did not find any other elevated pressures.  The 
diagnosis was controlled hypertension.

In the present case, the veteran requires medication to 
control his blood pressure as he indicated taking 
hydrochlorothiazide.   

However, the veteran's diastolic blood pressure has never 
been 100 or more.  The veteran has also never had systolic 
blood pressure readings of 160 or more.  Blood pressure 
readings have not approximated these levels at any point in 
time.  38 C.F.R. § 4.7.

As there is no evidence of the blood pressure readings needed 
for a higher rating, the preponderance of the evidence is 
against the assignment of an initial compensable evaluation 
for his service connected hypertension. 

Additionally, the veteran has not contended that his 
hypertension results in marked interference in employment nor 
has it required any, let alone frequent, periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).


ORDER

Entitlement to an initial compensable evaluation for scaphoid 
fracture, left wrist is denied.

Entitlement to an initial compensable evaluation for 
hypertension is denied.


REMAND

In February 2003, the veteran was involved in a severe motor 
vehicle accident.  Among other injuries, he suffered a right 
mandibular fracture and complex tongue laceration which was 
approximately 7 cm.  The veteran underwent a hemostatic 
tongue repair, repair of the right mandible and tracheostomy 
placement.

The veteran's tongue disability has been evaluated under 
Diagnostic Code 7299-7202 for tongue, loss of whole or part.  
Under Diagnostic Code 7202, a 30 percent evaluation is 
warranted for tongue, loss of whole or part with marked 
speech impairment.  A 50 percent disability evaluation is 
warranted for tongue, loss of whole or part one-half or more.  
A 100 percent disability evaluation is warranted for tongue, 
loss of whole or part with inability to communicate by 
speech.

In July 2003, the veteran underwent a VA dental examination.  
As the veteran's representative has pointed out, there were 
no findings as to whether there was speech impairment or loss 
of any part of the tongue.  VA regulations provide that where 
"diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2006); see 38 C.F.R. § 19.9 (2006).  Where the 
Board makes a decision based on an examination report which 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 
569 (1993).

Accordingly, this case is remanded in part for the following:

Afford the veteran a VA examination to 
evaluate the severity of disability from 
the service connected tongue laceration 
with complex surgical repair.  The 
examiner should review the claims folder.  
The examiner should note whether there is 
loss of any part of the tongue, and 
whether there is any speech impairment as 
the result of the service connected 
disability.

If any benefit sought on appeal remains 
denied, the agency of original 
jurisdiction should issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


